Title: To James Madison from Elias Langham, 15 March 1789
From: Langham, Elias
To: Madison, James


Sir,
Point of fork March 15th. 1789.
I am induced to think that a Commissary of Military Stores will be one of the first Appointments that Congress will make under the new Government, I therefore take the Liberty of writing to you on the Subject, & inclosing some Other letters to your care, you being the representative of the district in which I live.
I leave open the letters for your examination, which after readg. be pleased to seal & deliver, provided you think this a proper time for the delivery thereof. When I send the recommendations therein mentioned, I shall write you more fully. I have the honor to be with due respect Your Most Obt Ser.
E Langham
